872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William David ARENDALL, Plaintiff-Appellant,v.Steve NORRIS, Defendant-Appellee.
No. 88-5930.
United States Court of Appeals, Sixth Circuit.
April 25, 1989.

Before KEITH, KENNEDY and RYAN, Circuit Judges.

ORDER

1
William David Arendall, a Tennessee prisoner proceeding pro se, appeals the order of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Arendall brought suit against the Commissioner of the Tennessee Department of Corrections alleging that four prison disciplinary incident reports, wrongfully placed in his prison file, caused him to be unconstitutionally denied fair security classification hearings.


3
The district court found three of Arendall's four allegations of constitutional deprivation to be barred by the statute of limitations and found the fourth to fail to rise to the level of a constitutional deprivation.  Therefore, the court, finding no set of facts upon which Arendall could be granted relief, dismissed the complaint as frivolous within the meaning of 28 U.S.C. Sec. 1915(d).   Malone v. Colyer, 710 F.2d 258, 261 (6th Cir.1983).


4
We find no error.  Accordingly, for the reasons set forth in the district court's memorandum entered on the docket on August 9, 1988, we hereby affirm the order of the district court dismissing Arendall's complaint.  Rule 9(b)(5), Rules of the Sixth Circuit.